Title: [From Thomas Jefferson to Commissioners of the Treasury, 15 January 1785]
From: Jefferson, Thomas
To: Commissioners of the Treasury


[Paris, 15 Jan. 1785. Entry in SJL reads: “Commrs. of Treasury of U.S. informing of Mr. Adams’s draught in my favor viz. 6000 flor. Currt. = 5769.5 bo. exch. 53½ = 12940 livres—7 sous—6 den.” Not found. On 7 May 1785 John Adams wrote to John Jay as follows: “My friend and colleague, Mr. Jefferson, brought with him an order to receive of M. Grand a sum of money in advance to furnish his house; but M. Grand having no money in his hands, but, on the contrary, being much in advance, made some difficulties, which induced Mr. Jefferson to apply to me. I accordingly drew upon your bankers in Amsterdam a bill in his favor for six thousand guilders, which he has received. As M. Grand could only have advanced the money by drawing on the same fund, one commission has been saved by this means, and I hope for the approbation of Congress” (Dipl. Corr., 1783–89, i, 489–90; see also TJ to Monroe, 11 Nov. 1784).]
